DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on June 27, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both a skin layer and a foam layer in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  at line 2, “have” should be “has.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamura et al., US 2020/0238581 (hereafter Takamura).

Regarding claim 1, Takamura discloses a method of making a vehicle interior component (para [0019] disclosing a sewn workpiece 10 used as an interior component of a vehicle).  The method of Takamura includes:
forming a plurality of holes 30 (i.e.,  hollow stitch acceptance holes) in a base material 20 (i.e., component substrate) (Figs. 1, 2B and 3; base material 20 described as being made of resin that includes a bent part 22 described as either a protruding or depressed shape that is provided with a plurality of holes 30 at a position where a sewing needle penetrates the part with a stich pattern 16 (paras [0020]-[0021]); 
attaching a skin 40 (i.e., decorative covering) to the component substrate 20 having the plurality of hollow stitch acceptance holes 30 (para [0019]; and 
stitching through the decorative covering 40 and at least some of the hollow stitch acceptance holes 30 of the plurality of hollow stitch acceptance holes to form a stitch seam that extends through the decorative covering and creates filled stitch acceptance holes in the at least some of the hollow stitch acceptance holes (see Fig. 3 illustrating thread 14 extending through both the skin 40 and holes 30) .

Regarding claim 6, Takamura discloses forming the stitch acceptances holes 30 during molding of the base material 20 (i.e., component substrate) at paras [0008] and [0026]-[0030].  

Regarding claim 7, see Fig. 4C of Takamura illustrating an acceptance hole 30 that does not penetrate all of the way through the base material 20 (i.e., component substrate), understood as being a flashing on an outer surface of the component substrate (paras [0035] and [0039]).

Regarding claim 10, Fig. 3 of Takamura is understood as illustrating a stitch as defined in the claim wherein the thread 14 makes a single thread pass along the outer surface of the skin 40 and a double pass in each of the filled stitch acceptance holes 30 as well as a double pass along an inner surface of the base material 20.

Regarding claim 11, see Figs. 2, 3 and 4 of Takamura illustrating hollow stich acceptance holes 30 wherein the hole may include a tilted axis, thus resulting in a cross-sectional profile that is oblong (para [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura as applied to claim 1 and further in view of Applicant’s admitted prior art.   
Takamura teaches injection molding of its base material 20 (i.e., component substrate) (para [0026]) and teaches using adhesive to attach the skin 40 (i.e., decorative covering) to the base material 20 (para [0019]).  Takamura is silent as to any other details of its attaching process.  Applicant, at Fig. 6, teaches it is known to attach an injection molded substrate to a decorative covering using an adhesive by performing press bonding using a thermoforming tool (understood as a thermo-covering process).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Takamura by adhesively bonding the skin of Takamura to the base material of Takamura by applying pressure and heat using a thermoforming tool as taught by Applicant’s admitted prior art as a predictable, adequate method for adhesively bonding a decorative covering to a polymeric injection molded substrate.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takamura as applied to claim 1 (for claim 9)  or over Takamura/Applicant’s admitted prior art (for claims 3-5) as applied to claim 2, and further in view of Hayes et al., US 2016/0361837 (hereafter Hayes).

Regarding claims 3 and 9, Takamura/Applicant’s admitted prior art is silent as to attaching the skin 40 (i.e., decorative covering) of Takamura to the base material (20) (i.e., component substrate) of Takamura in a thermo-covering process that is an in-mold grain lamination process imparting surface texture as recited in claim 3 and Takamura is silent regarding providing a skin with a foam layer as recited in claim 9.  
Hayes teaches a method of forming a decorative article 10 for use as an interior trim component of a motor vehicle (para [0001]) by placing a decorative cover sheet that includes an untextured skin 14, a cushion foam layer 16 and an adhesive layer 18 in a mold space between mold front and rear halves and a substrate 20 on the rear mold half, followed by the application of heat (a thermo-covering process), the mold front half texturing the skin layer 14 and attachment to the substrate 20 being performed by pressing the substrate 20 against the adhesive layer 18  (Abstract; Figs. 1-2 described at paras [0048]-[0060] and Figs. 2-5 described at paras [0038]-[0041]).
 Hayes teaches it is known in the art that providing a textured skin with a foam backing advantageously supports the skin layer and guards against subsequent distortion and texture grain loss (paras [0003]-[0004]).  Hayes further teaches its process avoids the sequential molding operations of the prior art, which include processes wherein a mold had to be reopened and reclosed, or processes wherein a foam backing must be made of a material that can withstand the heat and pressure of an injected polymer without melting or distorting (paras [0002]-[0009]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Takamura/Applicant’s prior art to both texture the skin of Takamura and attach the skin to the base material substrate in a process using a single molding apparatus as taught by Hayes, that advantageously does not require opening and closing of the mold during the process, the process of Hayes further advantageously providing the skin of Takamura with a foam backing for support during attachment and that guards against distortion and texture (grain) loss of the textured skin during processing.    

Regarding claim 4, as discussed in the rejection of claim 1 above, Takamura teaches the hollow stitch acceptance holes of Takamura may be located at a bent part  22 of the base material 20, such part being either a protruding shape or a depressed shape (i.e., a trench) (see para [0020]).  As illustrated in Figs. 1-5 of Hayes, the method and apparatus of Hayes accommodates a substrate having a protruding or depressed shape.  Thus, the method of Takamura/Applicant’s admitted prior art/Hayes wherein the skin/foam layer is attached to the substrate of Takamura that may include a bent portion that forms a depression (i.e., trench), would also create a molded trench at the surface of the skin.

Regarding claim 5, Takamura teaches its stitch acceptance holes 30 are provided to the bent part 22 (i.e., protrusion or depression area) illustrated in Fig. 1 along the sewn part 28 at certain intervals in accordance with the pitch of the stitch (para [0021]).  Takamura teaches the advantage of the holes is that they are placed in the material 20 so that the resistance in inserting the sewing needle into the material  20 is decreased and/or the slipping of the sewing needle on the front surface 24 can be prevented at the bent part (paras [0022] and [0032]).  Although the illustration in Fig. 1 of Takamura is of a line of stitching 28 that crosses over the bent part 22 rather than following the bend line, in embodiments wherein stitching is esthetically desired along a bend line, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention, in view of the teachings of Takamura, to provide the holes along such bend for the same advantage, i.e.,  decreasing needle resistance.  In such a case, the resulting molded trench would then be following the line of the holes.  An example of a decorative trim wherein stitching along a trench or bend line was found esthetically desirable is Boinais et al., US 2010/0068425 made of record at the end of this Action (see Figs. 1 and 2).
  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takamura as applied to claim 1 and further in view of Boinais et al., US 2011/0030596 (hereafter Boinais).
	Takamura is silent as to including hollow stitch acceptance holes in the skin 40 (decorative covering).
	Boinais, teaching a flat seam construction for automotive upholstery (Abstract and para [0002]), teaches making pre-formed alignment holes 87 on first and second stitch-able materials 71 and 73 for the advantage of alignment of the materials during stitching (Fig. 6; para [0052]).  Likewise, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the skin of Takamura to include alignment holes for the advantage taught in Boinais of desirably aligning the skin with respect to the holes in the base material during the stitching process. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Boinais et al., US 2010/0068425 (automotive trim surfaces employing various cosmetic effects includes use of depressions and stitching, using skin and foam combination; Figs. 1 and 2; paras [0001], [0023] and [0044]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746